DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 13, 14 are objected to because of the following informalities:  
Regarding Claim 7, line 2, the limitation “are disposed on a first side” should read “is disposed on a first side”
Regarding Claim 13, line 3, the limitation “diving each” should read “dividing each”  
Regarding Claim 14, line 2, the limitation “step of inject” should read “step of injecting”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the limitation “the penetration rate is less when a distance between three kinds of transparent areas and the active switch is greater” is ambiguous as to the metes and bounds of the claim. The term “distance” in particular is unclear in the limitation, as it is not apparent if the distance between the three kinds of transparent areas is being referenced or the collective distance between the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Publication No.: US 2011/0032469 A1, “Lee”).
Regarding Claim 1, Lee discloses a display panel (Figure 1), comprising:
A first substrate (Figure 1A, first substrate 100),
A second substrate parallel arranged to the first substrate (Figure 1A, second substrate 170),
A pixel unit formed between the first substrate and the second substrate (Figure 1A, pixel unit comprising PE and T); the pixel unit comprising at least two kinds of transparent areas and multiple liquid crystal materials injected in the transparent areas (Figure 1C, transparent areas 141, 142, 143; Figure 1F, liquid crystal 211, 213, 215), wherein
A penetration rate of each of the liquid crystal materials is injected into the transparent areas are different (Paragraph 0034; Regarding the product-by-process limitation of “a penetration rate of each of the liquid crystal materials is injected into the transparent areas are different”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of 

Regarding Claim 2, Lee discloses the display panel according to claim 1, wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211), wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 141, second transparent area 142, third transparent area 143); and
The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 3, Lee discloses the display panel according to claim 2, further comprising scanning line, data lines, and active switches; the data lines are connected with the scanning line and the active switches; the scanning line and the data lines are perpendicularly disposed (Figure 1A, scanning lines GL, data lines DL, active switches T; Paragraph 0025). 

Regarding Claim 4, Lee discloses the display panel according to claim 3, wherein the first transparent area, the second transparent area, and the third transparent area are disposed on a same side of the scanning line (Figures 1A-1B disclose that the first, second, and third transparent areas 141, 142, 143 are a part of a same pixel unit, which is disposed on a same side of scanning line GL). 

	Regarding Claim 5, Lee discloses the display panel according to claim 3, wherein the penetration rate is less when a distance between three kinds of transparent areas and the active switch is greater (Paragraphs 0031-0034 disclose that the distance of the inlets 131, 132, 133 determine the penetration rate). 



Regarding Claim 7, Lee discloses the display panel according to claim 2, wherein the second transparent area are disposed on a first side of the scanning line; and the first transparent area and third transparent area are disposed on a second side of the scanning line (Figures 1A-1B, where a second transparent area 142 may be considered the second transparent area in one pixel area and the first transparent area and third transparent areas 141 and 143 may be considered the transparent areas from an adjacent pixel area that is separated by scanning line GL).

Regarding Claim 8, Lee discloses the display panel according to claim 7, wherein three kinds of the transparent areas are divided by specific area ratio; and an area ratio between the first transparent and the third transparent area is one to one (Paragraph 0041 discloses that the area ratio between all three kinds of transparent areas 141, 142, and 143 is 1:1:1).

Regarding Claim 10, Lee discloses the display panel according to claim 1, wherein the pixel unit comprises a plurality of sub-pixels with different colors; and the sub-pixels comprise a first sub-pixel, a second sub-pixel, and a third sub-pixel (Paragraphs 0041-0042); wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211); and the first liquid crystal material sprays on the first sub-pixel, the second liquid crystal material sprays on the second sub-pixel, and the third liquid crystal material sprays on the third sub-pixel (Figure 1F; Paragraphs 0041-0042). 

Regarding Claim 12, Lee discloses the display panel according to claim 2, wherein a penetration rate of the first liquid crystal material, the second liquid crystal material, and the third liquid crystal material 

Regarding Claim 13, Lee discloses a manufacturing method of a display panel (Figure 1), steps comprising: forming a plurality of pixel units between a first substrate and a second substrate (Figure 1, first substrate 100, second substrate 170, pixel units comprising PE and T); 
Dividing each of the pixel units into at least two kinds of transparent areas (Figure 1B, transparent areas 141, 142, 143);
Injecting liquid crystal materials with different penetration rates into each of the transparent areas (Figure 1F, liquid crystal materials 215, 213, 211; Paragraph 0034). 

Regarding Claim 14, Lee discloses the manufacturing method of the display panel according to claim 13, wherein the step of injecting liquid crystal materials having different penetration rates into each of the transparent areas comprises: injecting liquid crystal materials into the transparent areas through a spray method (Paragraph 0038 discloses the use of pressure to inject liquid crystal material into a chamber, which may be considered a spray-like method).

Regarding Claim 15, Lee discloses the manufacturing method of the display panel according to claim 13, wherein the liquid crystal materials comprises a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 211, second liquid crystal material 213, third liquid crystal material 215);
Wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 143, second transparent area 142, third transparent area 141); and


Regarding Claim 16, Lee discloses the manufacturing method of the display panel according to claim 15, wherein a penetration rate of the first liquid crystal material is greater than a penetration rate of the second liquid crystal material; and a penetration rate of the second liquid crystal material is greater than a penetration rate of the third liquid crystal material (Figure 1F, Paragraph 0034, and Paragraphs 0041-0042 disclose that the penetration rate of the first liquid crystal material 211 is greater than that of the second liquid crystal material 213 which is greater than that of the third liquid crystal material 215). 

Regarding Claim 17, Lee discloses a display device (Figure 1), comprising a display panel and a drive circuit (Figure 1; Paragraph 0025); wherein the display panel comprises:
A first substrate (Figure 1, first substrate 100);
A second substrate parallel arranged to the first substrate (Figure 1A, second substrate 170),
A pixel unit formed between the first substrate and the second substrate (Figure 1A, pixel unit comprising PE and T); the pixel unit comprising at least two kinds of transparent areas and multiple liquid crystal materials injected in the transparent areas (Figure 1C, transparent areas 141, 142, 143; Figure 1F, liquid crystal 211, 213, 215), wherein
A penetration rate of each of the liquid crystal materials is injected into the transparent areas are different (Paragraph 0034; Regarding the product-by-process limitation of “a penetration rate of each of the liquid crystal materials is injected into the transparent areas are different”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113). 


The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 19, Lee discloses the display device according to claim 18, wherein a penetration rate of the first liquid crystal material, the second liquid crystal material, and the third liquid crystal material increase gradually; correspondingly, a penetration rate of the first transparent area, the second transparent area, and the third transparent area increase in sequence (Figure 1F, the penetration rates of the first liquid crystal material 215, the second liquid crystal material 213, and the third liquid crystal material 211 increase gradually in correspondence with the first transparent area 141, the second transparent area 142, the third transparent area 143; Paragraph 0034; Paragraphs 0041-0042).

Regarding Claim 20, Lee discloses the display device according to claim 18, wherein the display panel further comprises scanning line, data lines, and active switches; the data lines are connected with the scanning line and the active switches; the scanning line and the data lines are perpendicularly disposed (Figure 1A, scanning lines GL, data lines DL, active switches T; Paragraph 0025); and
The second transparent area are disposed on a first side of the scanning line; the first transparent areas and third transparent areas are disposed on a second side of the scanning line (Figures 1A-1B, where a second transparent area 142 may be considered the second transparent area in one pixel area and the first transparent area and third transparent areas 141 and 143 may be considered the transparent areas from an adjacent pixel area that is separated by scanning line GL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claim 9, Lee discloses the display panel according to claim 1.
Lee does not explicitly disclose that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two. However, Lee discloses the general environment of manipulating and optimizing the transparent areas to hold a certain amount of liquid crystal material (Lee, Paragraphs 0034; Paragraphs 0045-0058). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two is the result-.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saitoh et al (US Publication No.: US 2019/0204614, “Saitoh”).
Regarding Claim 11, Lee discloses the display panel according to claim 2.
Lee fails to disclose that the liquid crystal materials comprise benzoate acid ester materials.
However, Saitoh discloses a similar liquid crystal material where the liquid crystal materials comprise benzoate acid ester materials (Saitoh, Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal material as disclosed by Lee to include particular compounds as disclosed by Saitoh. One would have been motivated to do so for the purpose of optimizing the liquid crystal compound to have different light transmission characteristics in different regions (Saitoh, Paragraphs 0052-0054). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/             Examiner, Art Unit 2871